Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/994,475 filed on 08/14/2020. This application claims benefit of provisional application No. 62/887,478 filed on 08/15/2019. Claims 1-19 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of Patent Application No. CHINA PCT/CN2019/109827 filed on 10/04/2019, has been made of record.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 08/14/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 7, and 16 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 2, the phrase “the DCI” lacks antecedent basis because there is no previous mention of DCI. For the purpose of examination, claim 2 is assumed to read as follows:
“Claim 2. The apparatus of claim 1, wherein the SRS configuration information is included in downlink control information (DCI), and wherein the DCI further includes an indication of a codebook subset associated with an antenna selection transmitted precoding matrix indicator (TPMI) for the Mode 1 operation.”

The same reasoning applies to claims 7 and 16 mutatis mutandis. Similar assumptions are made for these claims for the purpose of examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Faxer et al. (US 20220182202 A1; hereinafter “Faxer”) in view of 3GPP TS 38.211 V15.6.0 (2019-06) (hereinafter “NPL1”).

Regarding claim 1, Faxer discloses an apparatus comprising: memory to store sounding reference signal (SRS) configuration information; and processor circuitry, coupled with the memory ([0081]: Network node 200 with processing circuitry 210 and memory; Fig. 3: Base station 120A with processor 321A and memory 322A/instructions 323A), to: 
retrieve the SRS configuration information from the memory, wherein the SRS configuration information includes an indication of multiple SRS resources, wherein each respective SRS resources are associated with multiple antenna ports of a user equipment (UE); and encode a message for transmission to the UE that includes the SRS configuration information ([0063] How the SRS transmission should be done, for example which SRS resource to use, the number of ports per SRS resource etc., needs to be signalled to the UE from the network node (e.g. TRP). One way to solve this (in a low overhead way) is to pre-define a set of SRS transmission settings using higher layer signalling (e.g. RRC signalling) of a SRS-Config IE (thus resulting in a set of configurations predefined and stored in the memory) and then indicate in DCI which SRS transmission setting that the UE should apply (thus indicating encoding of a message for transmission to the UE that includes the SRS configuration information for UE to apply). An SRC-Config IE may comprise a plurality of SRS transmission setting IEs. Each SRS transmission setting IE may comprise: i) a single SRS resource set IE and ii) for each SRS resource set IE, each SRS resource IE identified in the SRS resource set IE. An SRS resource IE may contain, for example, information regarding which SRS ports that the UE should us in the coming SRS transmission). 
But Faxer does not explicitly disclose wherein each respective SRS resource is associated with a respective antenna port of a user equipment (UE) for a first mode (Mode 1) of full power uplink operation, or the multiple SRS resources are associated with multiple antenna ports of the UE for a second mode (Mode 2) of full power uplink operation.
However, in the same field of endeavor, NPL1 discloses configuring SRS resources wherein each respective SRS resource is associated with a respective antenna port of a user equipment (UE) for a first mode (Mode 1) of full power uplink operation, or the multiple SRS resources are associated with multiple antenna ports of the UE for a second mode (Mode 2) of full power uplink operation (TS38.211: 6.4.1.4.1 SRS resource: An SRS resource is configured by the SRS-Resource IE and consists of
-	
    PNG
    media_image1.png
    25
    80
    media_image1.png
    Greyscale
 antenna ports                         
                            
                                
                                    
                                        
                                            
                                                
                                                    p
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    =
                                    0
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            ap
                                        
                                        
                                            SRS
                                        
                                    
                                    -
                                    1
                                
                            
                        
                    , where the number of antenna ports is given by the higher layer parameter nrofSRS-Ports,                         
                            
                                
                                    p
                                
                                
                                    i
                                
                            
                            =
                            1000
                            +
                            i
                        
                     when the SRS resource is in a SRS resource set with higher-layer parameter usage in SRS-ResourceSet not set to 'nonCodebook', or determined according to [6, TS 38.214] when the SRS resource is in a SRS resource set with higher-layer parameter usage in SRS-ResourceSet set to 'nonCodebook'
-	
    PNG
    media_image2.png
    25
    83
    media_image2.png
    Greyscale
 consecutive OFDM symbols given by the field nrofSymbols contained in the higher layer parameter resourceMapping; thus an SRS resource set may include one SRS resource (= Mode 1) or multiple SRS resources (= Mode 2); 6.4.1.4.3 Mapping to physical resources: When SRS is transmitted on a given SRS resource, the sequence                         
                            
                                
                                    r
                                
                                
                                    
                                        
                                            
                                                
                                                    p
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                            (
                            n
                            ,
                            l
                            '
                            )
                        
                     for each OFDM symbol 
    PNG
    media_image3.png
    17
    12
    media_image3.png
    Greyscale
 and for each of the antenna ports of the SRS resource shall be multiplied with the amplitude scaling factor 
    PNG
    media_image4.png
    20
    31
    media_image4.png
    Greyscale
 in order to conform to the transmit power specified in [5, 38.213] and mapped in sequence starting with 
    PNG
    media_image5.png
    28
    57
    media_image5.png
    Greyscale
 to resource elements 
    PNG
    media_image6.png
    20
    31
    media_image6.png
    Greyscale
 in a slot for each of the antenna ports 
    PNG
    media_image7.png
    20
    17
    media_image7.png
    Greyscale
; thus full power uplink operation may be realized.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Faxer, based on the above teaching from NPL1, to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to configure SRS resources for uplink transmission with maximum power available for a UE.

Regarding claim 2, Faxer and NPL1 disclose the limitations of claim 1 and Faxer further discloses wherein the SRS configuration information is included in downlink control information (DCI) ([0063] How the SRS transmission should be done, for example which SRS resource to use, the number of ports per SRS resource etc., needs to be signalled to the UE from the network node (e.g. TRP). One way to solve this (in a low overhead way) is to pre-define a set of SRS transmission settings using higher layer signalling (e.g. RRC signalling) of a SRS-Config IE (thus resulting in a set of configurations predefined and stored in the memory) and then indicate in DCI which SRS transmission setting that the UE should apply; thus, indicating encoding of a message carrying DCI for transmission to the UE that includes the SRS configuration information for UE to apply); and
wherein the DCI further includes an indication of a codebook subset associated with an antenna selection transmitted precoding matrix indicator (TPMI) for the Mode 1 operation ([0004] For codebook based precoding the precoder matrix is typically selected from a codebook of possible precoder matrices, and is typically indicated by means of a transmit precoder matrix indicator (TPMI), which specifies a unique precoder matrix in the codebook for a given number of symbol streams; [0010] In closed-loop precoding for the NR uplink, the TRP may transmit, based on channel measurements in the reverse link (uplink), TPMI to the UE that the UE should use on its uplink antennas.).  

Regarding claim 3, Faxer and NPL1 disclose the limitations of claim 1 and Faxer further discloses wherein the SRS configuration information is included in downlink control information (DCI) ([0063] How the SRS transmission should be done, for example which SRS resource to use, the number of ports per SRS resource etc., needs to be signalled to the UE from the network node (e.g. TRP). One way to solve this (in a low overhead way) is to pre-define a set of SRS transmission settings using higher layer signalling (e.g. RRC signalling) of a SRS-Config IE (thus resulting in a set of configurations predefined and stored in the memory) and then indicate in DCI which SRS transmission setting that the UE should apply; thus, indicating encoding of a message carrying DCI for transmission to the UE that includes the SRS configuration information for UE to apply).  

Regarding claim 5, Faxer and NPL1 disclose the limitations of claim 1 and Faxer further discloses wherein the processing circuitry is further to receive a report from the UE that indicates one or more TPMIs capable of supporting full power transmission for the Mode 2 operation ([0004] For codebook based precoding the precoder matrix is typically selected from a codebook of possible precoder matrices, and is typically indicated by means of a transmit precoder matrix indicator (TPMI), which specifies a unique precoder matrix in the codebook for a given number of symbol streams; [0010] In closed-loop precoding for the NR uplink, the TRP may transmit, based on channel measurements in the reverse link (uplink), TPMI to the UE that the UE should use on its uplink antennas.).   


Claims 6-8 and 10 are rejected on the same grounds set forth in the rejection of claims 1-3 and 5, respectively. Claims 6-8 and 10 recite similar features as in claims 1-3 and 5, respectively, from the perspective of one or more non-transitory computer-readable media storing instructions to perform the recited functions at a gNB.

 Claims 4, 9, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Faxer in view of NPL1, and further in view of 3GPP TS 38.213 V15.6.0 (2019-06) (hereinafter “NPL2”).

Regarding claim 4, Faxer and NPL1 disclose the limitations of claim 3. But Faxer and NPL1 do not disclose wherein the DCI is DCI format 0_1.  
However, in the same field of endeavor, NPL2 discloses wherein the SRS configuration information is included in downlink control information (DCI), wherein the DCI is DCI format 0_1 (P. 14-15, Sec. 7.1: For a PUSCH transmission scheduled by a DCI format 0_1 or configured by ConfiguredGrantConfig or semiPersistentOnPUSCH, if txConfig in PUSCH-Config is set to 'codebook' and each SRS resource in the SRS-ResourceSet with usage set to 'codebook' has more than one SRS port, the UE scales the linear value by the ratio of the number of antenna ports with a non-zero PUSCH transmission power to the maximum number of SRS ports supported by the UE in one SRS resource. The UE splits the power equally across the antenna ports on which the UE transmits the PUSCH with non-zero power.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions to modify the apparatus of Faxer and NPL1 as applied to claim 1, based on the above teachings from NPL2, to derive the limitations of claim 4, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to dynamically select SRS resources from a list of configured SRS resources and inform those to a UE for uplink transmission.

Claim 9 is rejected on the same grounds set forth in the rejection of claim 4. Claim 9 recites similar features as in claim 4, from the perspective of one or more non-transitory computer-readable media storing instructions to perform the recited functions at a gNB.

Regarding claim 11, Faxer discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors ([0092] device 100 with processing circuitry 120, device readable medium 130; Fig. 3: Wireless device 110 with processor 314 and memory 315/instructions 316), cause a user equipment (UE) to: 
receive a message that containing SRS configuration information that includes an indication of multiple SRS resources, wherein each respective SRS resources are associated with multiple antenna ports of a user equipment (UE) ([0063] How the SRS transmission should be done, for example which SRS resource to use, the number of ports per SRS resource etc., needs to be signalled to the UE from the network node (e.g. TRP). One way to solve this (in a low overhead way) is to pre-define a set of SRS transmission settings using higher layer signalling (e.g. RRC signalling) of a SRS-Config IE (thus resulting in a set of configurations predefined and stored in the memory) and then indicate in DCI which SRS transmission setting that the UE should apply (thus indicating encoding of a message for transmission to the UE that includes the SRS configuration information for UE to apply). An SRC-Config IE may comprise a plurality of SRS transmission setting IEs. Each SRS transmission setting IE may comprise: i) a single SRS resource set IE and ii) for each SRS resource set IE, each SRS resource IE identified in the SRS resource set IE. An SRS resource IE may contain, for example, information regarding which SRS ports that the UE should us in the coming SRS transmission). 
But Faxer does not explicitly disclose (a) wherein each respective SRS resource is associated with a respective antenna port of the UE for a first mode (Mode 1) of full power uplink operation, or the multiple SRS resources are associated with multiple antenna ports of the UE for a second mode (Mode 2) of full power uplink operation; and (b) perform power scaling based on the SRS configuration information.  
However, in the same field of endeavor, NPL1 discloses configuring SRS resources wherein each respective SRS resource is associated with a respective antenna port of a user equipment (UE) for a first mode (Mode 1) of full power uplink operation, or the multiple SRS resources are associated with multiple antenna ports of the UE for a second mode (Mode 2) of full power uplink operation (TS38.211: 6.4.1.4.1 SRS resource: An SRS resource is configured by the SRS-Resource IE and consists of
-	
    PNG
    media_image1.png
    25
    80
    media_image1.png
    Greyscale
 antenna ports                         
                            
                                
                                    
                                        
                                            
                                                
                                                    p
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    =
                                    0
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            ap
                                        
                                        
                                            SRS
                                        
                                    
                                    -
                                    1
                                
                            
                        
                    , where the number of antenna ports is given by the higher layer parameter nrofSRS-Ports,                         
                            
                                
                                    p
                                
                                
                                    i
                                
                            
                            =
                            1000
                            +
                            i
                        
                     when the SRS resource is in a SRS resource set with higher-layer parameter usage in SRS-ResourceSet not set to 'nonCodebook', or determined according to [6, TS 38.214] when the SRS resource is in a SRS resource set with higher-layer parameter usage in SRS-ResourceSet set to 'nonCodebook'
-	
    PNG
    media_image2.png
    25
    83
    media_image2.png
    Greyscale
 consecutive OFDM symbols given by the field nrofSymbols contained in the higher layer parameter resourceMapping; thus an SRS resource set may include one SRS resource (= Mode 1) or multiple SRS resources (= Mode 2); 6.4.1.4.3 Mapping to physical resources: When SRS is transmitted on a given SRS resource, the sequence                         
                            
                                
                                    r
                                
                                
                                    
                                        
                                            
                                                
                                                    p
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                            (
                            n
                            ,
                            l
                            '
                            )
                        
                     for each OFDM symbol 
    PNG
    media_image3.png
    17
    12
    media_image3.png
    Greyscale
 and for each of the antenna ports of the SRS resource shall be multiplied with the amplitude scaling factor 
    PNG
    media_image4.png
    20
    31
    media_image4.png
    Greyscale
 in order to conform to the transmit power specified in [5, 38.213] and mapped in sequence starting with 
    PNG
    media_image5.png
    28
    57
    media_image5.png
    Greyscale
 to resource elements 
    PNG
    media_image6.png
    20
    31
    media_image6.png
    Greyscale
 in a slot for each of the antenna ports 
    PNG
    media_image7.png
    20
    17
    media_image7.png
    Greyscale
; thus full power uplink operation may be realized.).
Furthermore, in the same field of endeavor, NPL2 discloses a method for a UE to perform power scaling based on the SRS configuration information (P. 14-15, Sec. 7.1: For a PUSCH transmission scheduled by a DCI format 0_1 or configured by ConfiguredGrantConfig or semiPersistentOnPUSCH, if txConfig in PUSCH-Config is set to 'codebook' and each SRS resource in the SRS-ResourceSet with usage set to 'codebook' has more than one SRS port, the UE scales the linear value by the ratio of the number of antenna ports with a non-zero PUSCH transmission power to the maximum number of SRS ports supported by the UE in one SRS resource. The UE splits the power equally across the antenna ports on which the UE transmits the PUSCH with non-zero power.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions to perform the method of Faxer, based on the above teachings from NPL1 and NPL2, to derive the limitations of claim 11, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to configure SRS resources for uplink transmission and scale power per port to utilize the maximum power available for a UE.

Regarding claim 12, Faxer, NPL1, and NPL2 disclose the limitations of claim 11 as set forth, and NPL2 further discloses wherein the power scaling for Mode 1 operation is determined based on a number of antenna ports with a non-zero physical uplink shared channel (PUSCH) transmission power divided by a maximum number of SRS ports in an SRS resource Furthermore, in the same field of endeavor, NPL2 discloses a method for a UE to perform power scaling based on the SRS configuration information (P. 14-15, Sec. 7.1: For a PUSCH transmission scheduled by a DCI format 0_1 or configured by ConfiguredGrantConfig or semiPersistentOnPUSCH, if txConfig in PUSCH-Config is set to 'codebook' and each SRS resource in the SRS-ResourceSet with usage set to 'codebook' has more than one SRS port, the UE scales the linear value by the ratio of the number of antenna ports with a non-zero PUSCH transmission power to the maximum number of SRS ports supported by the UE in one SRS resource. The UE splits the power equally across the antenna ports on which the UE transmits the PUSCH with non-zero power.).
.  
Regarding claim 13, Faxer, NPL1, and NPL2 disclose the limitations of claim 11 as set forth, and NPL2 further discloses a method for a UE to perform power scaling based on the SRS configuration information and available ports at the UE (P. 14-15, Sec. 7.1: For a PUSCH transmission scheduled by a DCI format 0_1 or configured by ConfiguredGrantConfig or semiPersistentOnPUSCH, if txConfig in PUSCH-Config is set to 'codebook' and each SRS resource in the SRS-ResourceSet with usage set to 'codebook' has more than one SRS port, the UE scales the linear value by the ratio of the number of antenna ports with a non-zero PUSCH transmission power to the maximum number of SRS ports supported by the UE in one SRS resource. The UE splits the power equally across the antenna ports on which the UE transmits the PUSCH with non-zero power.). 
Furthermore, NPL2 discloses a method for a UE to perform power scaling based on the SRS configuration information (P. 14-15, Sec. 7.1: For a PUSCH transmission scheduled by a DCI format 0_1 or configured by ConfiguredGrantConfig or semiPersistentOnPUSCH, if txConfig in PUSCH-Config is set to 'codebook' and each SRS resource in the SRS-ResourceSet with usage set to 'codebook' has more than one SRS port, the UE scales the linear value by the ratio of the number of antenna ports with a non-zero PUSCH transmission power to the maximum number of SRS ports supported by the UE in one SRS resource. The UE splits the power equally across the antenna ports on which the UE transmits the PUSCH with non-zero power.).
A skilled artisan would have been able to apply these teachings from Faxer, NPL1, and NPL2 to derive “wherein the power scaling for Mode 1 operation is determined based on a number of antenna ports with a non-zero PUSCH transmission power divided by an actual number of SRS ports in an SRS resource”.

Regarding claim 14, Faxer, NPL1, and NPL2 disclose the limitations of claim 11 and Faxer further discloses wherein the SRS configuration information is included in downlink control information (DCI) ([0063] How the SRS transmission should be done, for example which SRS resource to use, the number of ports per SRS resource etc., needs to be signalled to the UE from the network node (e.g. TRP). One way to solve this (in a low overhead way) is to pre-define a set of SRS transmission settings using higher layer signalling (e.g. RRC signalling) of a SRS-Config IE (thus resulting in a set of configurations predefined and stored in the memory) and then indicate in DCI which SRS transmission setting that the UE should apply; thus, indicating encoding of a message carrying DCI for transmission to the UE that includes the SRS configuration information for UE to apply); and
wherein the DCI further includes an indication of a codebook subset associated with an antenna selection transmitted precoding matrix indicator (TPMI) for uplink transmission ([0004] For codebook based precoding the precoder matrix is typically selected from a codebook of possible precoder matrices, and is typically indicated by means of a transmit precoder matrix indicator (TPMI), which specifies a unique precoder matrix in the codebook for a given number of symbol streams; [0010] In closed-loop precoding for the NR uplink, the TRP may transmit, based on channel measurements in the reverse link (uplink), TPMI to the UE that the UE should use on its uplink antennas.).
Furthermore, NPL2 discloses a method for a UE to perform power scaling based on the SRS configuration information (P. 14-15, Sec. 7.1: For a PUSCH transmission scheduled by a DCI format 0_1 or configured by ConfiguredGrantConfig or semiPersistentOnPUSCH, if txConfig in PUSCH-Config is set to 'codebook' and each SRS resource in the SRS-ResourceSet with usage set to 'codebook' has more than one SRS port, the UE scales the linear value by the ratio of the number of antenna ports with a non-zero PUSCH transmission power to the maximum number of SRS ports supported by the UE in one SRS resource. The UE splits the power equally across the antenna ports on which the UE transmits the PUSCH with non-zero power.).
A skilled artisan would have been able to apply these teachings from Faxer, NPL1, and NPL2 to derive “wherein the power scaling for Mode 2 operation is determined to be 1 for a TPMI that can support full power transmission”.

Regarding claim 15, Faxer, NPL1, and NPL2 disclose the limitations of claim 11 and Faxer further discloses wherein the SRS configuration information is included in downlink control information (DCI) ([0063] How the SRS transmission should be done, for example which SRS resource to use, the number of ports per SRS resource etc., needs to be signalled to the UE from the network node (e.g. TRP). One way to solve this (in a low overhead way) is to pre-define a set of SRS transmission settings using higher layer signalling (e.g. RRC signalling) of a SRS-Config IE (thus resulting in a set of configurations predefined and stored in the memory) and then indicate in DCI which SRS transmission setting that the UE should apply; thus, indicating encoding of a message carrying DCI for transmission to the UE that includes the SRS configuration information for UE to apply); and
wherein the DCI further includes an indication of a codebook subset associated with an antenna selection transmitted precoding matrix indicator (TPMI) for uplink transmission ([0004] For codebook based precoding the precoder matrix is typically selected from a codebook of possible precoder matrices, and is typically indicated by means of a transmit precoder matrix indicator (TPMI), which specifies a unique precoder matrix in the codebook for a given number of symbol streams; [0010] In closed-loop precoding for the NR uplink, the TRP may transmit, based on channel measurements in the reverse link (uplink), TPMI to the UE that the UE should use on its uplink antennas.).
Furthermore, NPL2 discloses a method for a UE to perform power scaling based on the SRS configuration information (P. 14-15, Sec. 7.1: For a PUSCH transmission scheduled by a DCI format 0_1 or configured by ConfiguredGrantConfig or semiPersistentOnPUSCH, if txConfig in PUSCH-Config is set to 'codebook' and each SRS resource in the SRS-ResourceSet with usage set to 'codebook' has more than one SRS port, the UE scales the linear value by the ratio of the number of antenna ports with a non-zero PUSCH transmission power to the maximum number of SRS ports supported by the UE in one SRS resource. The UE splits the power equally across the antenna ports on which the UE transmits the PUSCH with non-zero power.).
A skilled artisan would have been able to apply these teachings from Faxer, NPL1, and NPL2 to derive “wherein the power scaling for Mode 2 operation is determined based on a number of non-zero PUSCH ports divided by a number of SRS antenna ports of the indicated SRS resource for a TPMI that cannot support full power transmission”.

Regarding claim 16, Faxer, NPL1, and NPL2 disclose the limitations of claim 11 and Faxer further discloses wherein the SRS configuration information is included in downlink control information (DCI) ([0063] How the SRS transmission should be done, for example which SRS resource to use, the number of ports per SRS resource etc., needs to be signalled to the UE from the network node (e.g. TRP). One way to solve this (in a low overhead way) is to pre-define a set of SRS transmission settings using higher layer signalling (e.g. RRC signalling) of a SRS-Config IE (thus resulting in a set of configurations predefined and stored in the memory) and then indicate in DCI which SRS transmission setting that the UE should apply; thus, indicating encoding of a message carrying DCI for transmission to the UE that includes the SRS configuration information for UE to apply); and
wherein the DCI further includes an indication of a codebook subset associated with an antenna selection transmitted precoding matrix indicator (TPMI) for the Mode 1 operation ([0004] For codebook based precoding the precoder matrix is typically selected from a codebook of possible precoder matrices, and is typically indicated by means of a transmit precoder matrix indicator (TPMI), which specifies a unique precoder matrix in the codebook for a given number of symbol streams; [0010] In closed-loop precoding for the NR uplink, the TRP may transmit, based on channel measurements in the reverse link (uplink), TPMI to the UE that the UE should use on its uplink antennas.).  

Regarding claim 17, Faxer, NPL1, and NPL2 disclose the limitations of claim 11 and Faxer further discloses wherein the SRS configuration information is included in downlink control information (DCI) ([0063] How the SRS transmission should be done, for example which SRS resource to use, the number of ports per SRS resource etc., needs to be signalled to the UE from the network node (e.g. TRP). One way to solve this (in a low overhead way) is to pre-define a set of SRS transmission settings using higher layer signalling (e.g. RRC signalling) of a SRS-Config IE (thus resulting in a set of configurations predefined and stored in the memory) and then indicate in DCI which SRS transmission setting that the UE should apply; thus, indicating encoding of a message carrying DCI for transmission to the UE that includes the SRS configuration information for UE to apply).  

Regarding claim 18, Faxer, NPL1, and NPL2 disclose the limitations of claim 17, and NPL2 further discloses wherein the DCI is DCI format 0_1  (P. 14-15, Sec. 7.1: For a PUSCH transmission scheduled by a DCI format 0_1 or configured by ConfiguredGrantConfig or semiPersistentOnPUSCH, if txConfig in PUSCH-Config is set to 'codebook' and each SRS resource in the SRS-ResourceSet with usage set to 'codebook' has more than one SRS port, the UE scales the linear value by the ratio of the number of antenna ports with a non-zero PUSCH transmission power to the maximum number of SRS ports supported by the UE in one SRS resource. The UE splits the power equally across the antenna ports on which the UE transmits the PUSCH with non-zero power.).

Regarding claim 19, Faxer, NPL1, and NPL2 disclose the limitations of claim 11 and Faxer further discloses wherein the processing circuitry is further to receive a report from the UE that indicates one or more TPMIs capable of supporting full power transmission for the Mode 2 operation ([0004] For codebook based precoding the precoder matrix is typically selected from a codebook of possible precoder matrices, and is typically indicated by means of a transmit precoder matrix indicator (TPMI), which specifies a unique precoder matrix in the codebook for a given number of symbol streams; [0010] In closed-loop precoding for the NR uplink, the TRP may transmit, based on channel measurements in the reverse link (uplink), TPMI to the UE that the UE should use on its uplink antennas.).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Nogami et al. (US 20180324770 A1) – SRS configuration transmission to UE.
Jeon et al. (US 20210377876 A1) – Poser scaling at the UE


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471